Citation Nr: 0431885	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran served on active duty from October 1994 to July 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Due to the veteran's change in residence, this case has been 
transferred to the RO in Jackson, Mississippi, which now has 
jurisdiction.  

In June 2003, the veteran participated in a hearing conducted 
at the RO by the undersigned Veterans Law Judge.  

By July 2003 memorandum, the Board granted the veteran's 
motion to advance the case on the docket based on a finding 
of good cause.  See 38 C.F.R. § 20.900(c) (2003).  

The Board issued a decision in August 2003 that, in pertinent 
part, remanded the issue of an increased rating for a right 
knee disability to the RO for further development.  The 
requested development has been accomplished, and the case has 
been returned to the Board.  


FINDING OF FACT

The veteran's right knee disability is manifested by 
swelling, pain and limited motion, productive of moderate 
knee impairment.


CONCLUSION OF LAW

The criteria for a 20 percent rating for a right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in August 2002, November 2003, and January 
2004, as well as by the discussions in the November 2002 
statement of the case (SOC), the March 2004 and June 2004 
supplemental statements of the case (SSOCs), and the August 
2003 Board remand.  By means of these documents, the veteran 
was told of the requirements to establish increased ratings, 
of the reasons for the denial of her claim, of his and VA's 
respective duties, and she was asked to provide information 
in her possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the RO's adverse decision was made in 
December 2000, one month after the VCAA was signed into law.  
The RO did not provide the veteran with notice until August 
2002.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying in August 2002, her 
claim was readjudicated based upon all the evidence of record 
in November 2002.  There is no indication that the 
disposition of her claim would not have been different had 
she received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran has not communicated that she has 
additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in 2002 and 2004, and 
reports of these examinations are in the claims file.  
Therefore, the Board concludes that no further assistance to 
the veteran is required.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  As the veteran is not in receipt of the 
maximum schedular evaluation under all applicable Diagnostic 
Codes involving limitation of motion, the factors of DeLuca 
are for application.  

Service connection is currently in effect for patellofemoral 
syndrome and status post partial medial meniscectomy and 
synovectomy, rated 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 
5257 contemplates other impairment of the knee such as 
recurrent subluxation or lateral instability.  Slight 
impairment is rated 10 percent disabling.  Moderate 
impairment is rated 20 percent disabling, and a maximum 
rating of 30 percent is assigned for severe impairment.  

Service connection for patellofemoral syndrome of the right 
knee was established in October 1996.  A 10 percent rating 
was assigned, effective July 23, 1996.

A VA examination was conducted in December 1998.  The 
examiner observed the veteran walking with an antalgic gait 
on the right side.  She was also able to walk on her heels 
and toes, which the examiner found inconsistent with 
complaints.  She had more difficulty bearing weight on her 
left lower extremity.  The veteran did well on heels and toes 
on the right lower extremity.  She was unable to squat due to 
complaints of pain.  Both knees indicated active range of 
motion for extension to 0 degrees.  The right knee flexed 90 
degrees actively and 140 degrees passively, but the veteran 
complained of severe pain in the right thigh muscles medially 
and laterally.  Passive range of motion was not as painful.  
The examiner did not hear any crepitation.  Drawer sign and 
Lachman's test were negative.  Medial and lateral stress 
testing was excruciatingly painful on the right side, more on 
the medial versus the lateral side.  While in the prone 
position, the veteran was able to extend both hips without 
discomfort, but had difficulty flexing the right knee.  
During passive range of motion, the examiner felt strong 
resistance from the veteran especially when she paid 
attention.  

The examiner observed that the veteran was able to get off of 
the examination table without any difficulty.  McMurray's and 
Appley's tests were painful in the right knee, but the 
location of the pain was not clear.  The examiner did not 
notice any swelling or tenderness.  Vascular and sensory 
changes were not noted.  There was no swelling of the feet or 
legs, and the thigh muscles were not tender.  The examiner 
diagnosed chronic right knee pain, probable right 
patellofemoral syndrome and right thigh pain.  X-rays taken 
in October 1998 were negative for obvious findings.  

In June 2000, the VA examiner observed quadriceps avoidance 
gait on the right.  There was 2+ effusion of the right knee.  
Right knee range of motion was 0 to 90 degrees compared to 0 
to 130 degrees on the left.  The knee was stable to varus and 
valgus stress.  Anterior drawer, posterior drawer, and 
Lachman's tests were negative.  There was mild tenderness 
over the lateral retinaculum and there was tenderness over 
the medial facet of the patella.  The examiner noted a Q-
angle of approximately 15 to 20 degrees and a positive 
apprehension test.  Retropatellar test was also positive.  
The examiner found that the veteran was suffering from 
chondromalacia patella or patellofemoral pain syndrome.  The 
examiner found the condition quite debilitating and having an 
affect on the veteran's life on a daily basis.  

VA records show that the veteran was issued a knee brace.  In 
November 2001, the veteran underwent a partial medial 
meniscectomy and synovectomy, and a temporary total rating 
was assigned from November 19, 2001 to December 31, 2001.  

Private records include evaluations conducted in February 
2002 and July 2003.  At that time, the veteran still had 
swelling and clicking in the knee and she reported 50 percent 
strength.  On occasion, she had numbness down the leg and 
feeling of giving way.  The physician noted obvious atrophy 
in the right knee and a trace of swelling.  There was a mild 
click on range of motion and the knee was neurologically 
intact.  X-rays were essentially normal.  The physician 
reported an impression of status post medial meniscectomy and 
synovectomy with continued pain and reflex quadriceps 
inhibition.  

The veteran returned for re-evaluation in July 2002.  A shot 
had helped, but then she started having soreness again until 
she stepped off a platform and her knee buckled resulting in 
increased pain.  There was trace to 1+ swelling and more 
anterior knee pain, as well as a feeling of reflex quadriceps 
inhibition and occasional feeling of numbness down the leg.  
She was to undergo a series of shots.  

A VA examination was conducted in August 2002.  The examiner 
noted 1+ swelling with tenderness to the patellofemoral 
groove and lateral and medial aspects of the joint.  The knee 
was stable anteriorly, posteriorly, medially and laterally.  
There was pain on manipulation of the knee.  The knee 
demonstrated 0 degrees extension and 90 degrees flexion.  
There was some crepitation with weight bearing.  She walked 
with a limp, giving to the right knee.  While standing, she 
would shift her weight to the left knee and slightly flex the 
right knee because it was more comfortable.  The examiner 
reported an impression of patellofemoral syndrome and torn 
meniscus post-surgery, and found the symptoms consistent with 
internal pathology of the meniscus.  The examiner determined 
that during acute exacerbations, the veteran would have 
increased fatigability secondary to pain and decreased range 
of motion.  However, it was also noted that it could not be 
stated to a medical certainty on the day of the examination.  
The examiner found that the knee condition would prevent the 
veteran from engaging in activity requiring extended 
standing, walking, bending or climbing because of secondary 
pain and swelling leading to increased fatigability and 
decreased range of motion.  X-rays showed normal joint space 
with smooth articular surface.  There was no spurapatellar 
effusion, joint mouse, fabella.  Bones were of normal density 
and trabecular pattern.  The examiner indicated that there 
might be mild patellofemoral joint space narrowing with 
smooth articular surface. 

A July 2003 private medical record reveals continued 
complaints of pain, numbness in the toes, and continued 
reflex quadriceps.  The shot therapy had not helped.  The 
examination revealed mildly positive straight leg raising on 
the right and trace swelling on the right.  There was no 
crepitus and she was neurologically intact.  The physician 
reported an impression of continued pain following a previous 
meniscectomy with sciatic pain of the right leg.  

The veteran was afforded a VA examination in February 2004.  
The veteran's gait was slightly antalgic.  The examination 
did not reveal swelling, fusion, quadriceps atrophy, 
retropatellar crepitation or patellar instability.  The 
examiner noticed several well-healed arthroscopic portals.  
The knee demonstrated 3 degrees of hyperextension and 140 
degrees flexion, with complaints of pain at 130 degrees 
flexion.  Repetitive motion did not change her range or 
symptoms.  The examiner could not detect ligamentous laxity 
to varus or valgus stress and extension at 30 degrees of 
flexion.  The anterior drawer, posterior drawer and Lachman's 
tests were negative.  There were no popliteal masses.  The 
veteran complained of tenderness over the medial joint line.  
The examiner diagnosed status post partial medial 
meniscectomy and synovectomy of the right knee.  

The examiner could not find objective evidence for the 
veteran's persistent symptoms and saw no reason for her to 
use a cane.  The examiner commented that if the veteran had 
significant synovitis at that time, she would have had some 
swelling and generalized tenderness, absent on the day of the 
examination.  The examiner could not detect objective 
evidence of weakness, incoordination, fatigability or loss of 
motion.  The examiner was not able to estimate the range of 
motion, amount of pain or functional capacity during a flare-
up without resorting to pure speculation.  It was further 
noted that an MRI completed in September 2001 was normal.  

During her hearing, the veteran testified that she uses a 
knee brace that was issued by VA in 2000.  However, she does 
not wear it because of swelling.  She was using a cane to get 
around.  The veteran also testified that her knee has 
contributed to her inability to work and take care of her 
family.  

Here, the Board finds that an increased rating of 20 percent 
is warranted as the evidence demonstrates moderate impairment 
of the knee.  The veteran has complained of weakness, but the 
objective findings of record are negative for instability.  
However, the remaining evidence does show that she suffers 
from numbness, pain and swelling.  Also, various findings 
show limited and painful knee motion.  When factoring in 
considerations set forth by the Court in DeLuca, it is 
reasonable to find that the degree of knee impairment is more 
than slight.  Therefore, the disability picture presented 
more nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5257.  38 C.F.R. § 4.7.

The above-mentioned evidence does not show that the veteran 
experiences severe impairment with instability or subluxation 
of the right knee.  A preponderance of evidence is against a 
finding that the veteran experiences more than moderate 
impairment of the right knee, as it has been determined that 
the disability picture presented shows more than slight 
impairment.  Accordingly, there is not a question as to which 
rating should apply.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5257, do not provide a basis to assign an evaluation higher 
than the 20 percent rating assigned by this decision.  

A review of the record shows that prior to her surgery, a 
physician reported a diagnosis of synovitis.  Diagnostic Code 
5020 provides for rating synovitis based on the limitation of 
the affected parts as degenerative arthritis under Diagnostic 
Code 5003.  The Board notes that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  
Although synovitis has been diagnosed and painful motion 
shown, the medical records are negative for x-ray findings of 
arthritis.  

It is also noted that according to a July 1997 VA General 
Counsel opinion (VAOPGCPREC 23-97), when a knee disorder is 
already rated under Diagnostic Code 5257, a veteran must also 
have limitation of motion under either Diagnostic Code 5260 
(limitation of leg flexion) or Diagnostic Code 5261 
(limitation of leg extension) in order to obtain a separate 
rating for arthritis.  If a claimant does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, then there is no additional disability for which a 
rating may be assigned.  That is the case here, as the 
medical findings are negative for flexion limited to 60 
degrees or extension limited to 5 degrees.  Therefore, a 
separate rating for arthritis is not warranted.

As for Diagnostic Codes 5260 and 5261, the Board notes that a 
recent General Counsel opinion indicated that separate 
ratings may be assigned under Diagnostic Codes 5260 and 5261 
for disorders involving the same joint.  VAOPGCPREC 9-2004.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is rated as noncompensable and a 10 percent rating is applied 
when flexion is limited to 45 degrees.  A 20 percent rating 
is assigned for flexion limited to 30 degrees and the highest 
evaluation under this code is 30 percent, assigned for 
flexion limited to 15 degrees.  Although limited motion has 
been shown, the evidence is negative for findings that would 
result in the assignment of a separate evaluation for limited 
leg flexion under Diagnostic Code 5260, even when considering 
functional loss under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As such, the veteran cannot receive a separate 
compensable evaluation under Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 30 percent rating is warranted 
for limitation of extension to 20 degrees.  A 40 percent 
evaluation is warranted for limitation of extension to 30 
degrees and a 50 percent evaluation is warranted for 
extension limited to 45 degrees.  The medical evidence does 
not show findings of limited leg extension to meet the 
criteria for a disability evaluation under Diagnostic Code 
5261.  Also, the evidence is negative for malunion of the 
tibia and fibia with marked knee or ankle instability.  
Therefore, the 30 percent rating available under Diagnostic 
Code 5262 will not be assigned.  

Given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, as well 
as the more recent assessments regarding the degree of right 
knee function and motion, the disability at issue does not 
involve ankylosis, and any limitation demonstrated has not 
been described as comparable to ankylosis.  Therefore, 
Diagnostic Code 5256, which contemplates knee ankylosis, will 
not be applied.  

In determining whether a higher evaluation is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports an increased evaluation of 20 percent 
for a right knee disability.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Clearly, the increased rating of 20 percent for the right 
knee disability contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  However, there is no indication that the 
veteran's right knee disability results in any greater degree 
of interference with employment.  Hence, the Board finds that 
marked interference with employment (i.e., beyond that 
contemplated in the assigned rating) is not shown.  
Additionally, the record consists of treatment reports and VA 
examination reports that include findings regarding the 
symptoms and manifestations of the veteran's right knee 
disability.  These records do not indicate or contain 
references to frequent hospitalization for treatment of her 
right knee disability.  Moreover, the right knee disability 
is not otherwise shown to render impractical the application 
of the regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent rating for a service-connected 
right knee disability has been established, and the appeal is 
granted subject to regulations applicable to the payment of 
monetary benefits.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



